Case 9:20-cv-00029-RC-ZJH Document 5 Filed 08/31/20 Page 1 of 1 PageID #: 13



                           **NOT FOR PRINTED PUBLICATION**



                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF TEXAS

                                       LUFKIN DIVISION

BLAZE HICKS                                      §

VS.                                              §           CIVIL ACTION NO. 9:20cv29

DELINDA GIBBS                                    §

                         ORDER ACCEPTING THE MAGISTRATE
                       JUDGE’S REPORT AND RECOMMENDATION

       Blaze Hicks, proceeding pro se, filed the above-styled civil rights lawsuit. The court referred

this matter to the Honorable Zack Hawthorn, United States Magistrate Judge, for consideration

pursuant to applicable orders of this court. The Magistrate Judge has submitted a Report and

Recommendation of United States Magistrate Judge recommending that a motion to dismiss filed

by plaintiff be granted and this case dismissed without prejudice pursuant to Federal Rule of Civil

Procedure 41(a).

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings.          No objections to the Report and

Recommendation were filed by the parties.

                                             ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ACCEPTED. Plaintiff’s motion to dismiss is GRANTED.

A final judgment shall be entered dismissing this lawsuit.

               So ORDERED and SIGNED, Aug 31, 2020.


                                                                   ____________________
                                                                   Ron Clark
                                                                   Senior Judge
